*563The opinion of the court was delivered by
Redfield, J.
The defendant’s agreement, at the time of indorsing the note, to waive notice presupposes, that he did not intend to waive demand upon the maker ; and there is nothing in the case to excuse the demand upon the maker. The defendant was thereby discharged. There is no necessity to determine the other point in the case ; but there is a case in Pickering’s Reports, which decides, that, under such a state of facts, the indorser is exonerated by the naked agreement to wait, if in the mean time the maker or surety become insolvent.
Judgment affirmed.